In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1305V
                                         UNPUBLISHED


    SUSAN ANN KUHN,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: June 10, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On August 28, 2018, Susan Ann Kuhn filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered to her
left shoulder on September 19, 2017. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On June 8, 2020, Respondent filed his Amended Rule 4(c) report in which he
states that he does not contest that Petitioner is entitled to compensation in this case.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent’s Rule 4(c) Report at 1. Specifically, Respondent states that in light of the
Findings of Fact that I issued on April 15, 2020 (ECF No. 28), “he will not defend the
case on other grounds during further proceedings before the Office of Special Masters.”
Id. at 2. Respondent further agrees that “[w]hile preserving his right to appeal the Chief
Special Master’s April 15, 2020 Findings of Fact, respondent submits that petitioner has
otherwise satisfied the criteria set forth in the Vaccine Injury Table and the
Qualifications and Aids to Interpretation (“QAI”) for SIRVA. See 42 C.F.R §§
100.3(a)(XIV) and (c)(10).” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2